Case: 14-10278    Date Filed: 09/16/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-10278
                            Non-Argument Calendar
                          ________________________

                      D.C. No. 3:10-cr-00276-MMH-JBT-4


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JONATHAN DAVID HART,

                                                              Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                       for the Middle District of Florida
                         ________________________
                              (September 16, 2014)

Before WILSON, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Valarie Linnen, appointed counsel for Jonathan David Hart in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
             Case: 14-10278    Date Filed: 09/16/2014   Page: 2 of 2


1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Hart’s convictions and sentences

are AFFIRMED.




                                       2